Case 1:20-cv-01616-RBJ Document 1-1 Filed 06/04/20 USDC Colorado Page 1 of 26




DENVER DISTRICT COURT
1437 Bannock Street                                             DATE FILED: June 4, 2020 3:04 PM
                                                                FILING ID: USE
                                                                           9491377FC6583
Denver, CO 80202                                                ▲​ COURT        ONLY▲
                                                                CASE NUMBER: 2020CV31927


Plaintiff: AGAZI ABAY, GABRIEL THORN, AMY
SCHNEIDER, and MICHAEL McDANIEL ​On behalf
of themselves and other similarly situated individuals​,        Case No.
                                                                Division:
v.

Defendant: CITY OF DENVER​.

Attorney for Plaintiff
Edward Milo Schwab, #47897
Ascend Counsel, LLC
3000 Lawrence Street
Denver, CO 80205
(303) 888-4407
milo@ascendcounsel.co
         CLASS ACTION COMPLAINT AND DEMAND FOR A JURY TRIAL



       For their Complaint, Plaintiffs state and allege as follows:

                                        INTRODUCTION

       The Denver Police cannot be trusted with the use of non-lethal weapons against

protesters. For seven days, they have shown, across hundreds of incidents and just as many

officers, that the use of these “less than lethal” ordinances is being done without regard to the

constitutional rights of protesters and bystanders. The officers have, time and again, targeted

journalists and ordinary citizens documenting their conduct, targeted medics seeking to give aide

to those harmed by the use of these ordinances, failed to follow training or have not been trained

on the use of these ordinances, and most upsettingly, these officers have simply used these

weapons to assert and show their dominance over protesters and the citizens of Denver and


                                                 1

                                                                            EXHIBIT A
Case 1:20-cv-01616-RBJ Document 1-1 Filed 06/04/20 USDC Colorado Page 2 of 26




Colorado. These actions have not been isolated events - rather, they are part of a force-wide use

of excessive and unconstitutional force to restrict the constitutional rights of protesters

challenging racism and police brutality in our society. This pattern and practice of conduct by

Denver police tramples on the Constitution.

       Plaintiffs bring this action to ask the Court to restrain the City of Denver from further

violence and unconstitutional conduct.

                                          THE PARTIES

   1. Plaintiff Agazi Abay is a Colorado resident who lives in the city and county of Denver.

   2. Plaintiff Gabriel Thorn is a Colorado resident who lives in the city and county of Denver.

   3. Plaintiff Amy Schenider is a Colorado resident who lives in the city and county of

       Denver.

   4. Plaintiff Michael McDaniel is a Colorado resident who lives in the city and county of

       Denver.

   5. Defendant City of Denver is a municipality incorporated in the State of Colorado.

                                 JURISDICTION AND VENUE

   6. This Court has jurisdiction over the subject matter of this action pursuant to C.R.S. Const.

       art. VI,§ 9(1), and over the parties pursuant to C.R.S. § 13-1-124(1)(b) because this

       action arises from the commission of tortious acts within the State of Colorado, by

       residents of the State of Colorado.

   7. Pursuant to C.R.C.P. 98(c), venue is proper in the District Court in and for the City and

       County of Denver because the conduct complained of occurred within the City and

       County of Denver.



                                                  2
Case 1:20-cv-01616-RBJ Document 1-1 Filed 06/04/20 USDC Colorado Page 3 of 26




                                       BACKGROUND

   8. On Monday, May 25, 2020, George Floyd was murdered by an officer of the Minneapolis

      Police Department (“MPD”). The events of Mr. Floyd’s arrest and murder were captured

      on video by multiple bystanders as well as individual officers’ body cameras. The videos

      depicted Mr. Floyd pinned on the street, face down and increasingly unresponsive, while

      MPD Officer Derek Chauvin knelt on Mr. Floyd’s upper back and neck, two officers held

      him down, and another stood by. All four officers were soon fired by the MPD.

   9. Nationwide protests have erupted in response to this police brutality.

   10. Denver’s first protest occurred on Thursday, May 28, 2020.

   11. Every night since and including May 28, 2020, peaceful protesters have assembled in

      downtown Denver, often on the steps of the Colorado State Capitol building. Although

      some protestors engaged in destructive activity (e.g., burning property and looting), these

      incidences have been remote when compared to the thousands of otherwise peaceful

      protesters.

   12. Nonetheless, the Denver Police Department (“Denver Police” or “DPD”), and other

      police departments at their invitation, have engaged in injurious riot control tactics

      without issuing clear warnings and orders to disperse.

   13. The Denver Police immediately turned to riot gear and riot tactics from the first day of

      protest.

   14. One officer posted a picture on instagram of himself and two fellow officers stating:

      “Let’s start a riot.”




                                                3
Case 1:20-cv-01616-RBJ Document 1-1 Filed 06/04/20 USDC Colorado Page 4 of 26




   15. This officer was subsequently terminated. The Denver Police have taken no action

      against the other two officers.

   16. But this officer was alone only in saying the quiet part out loud.


                                                4
Case 1:20-cv-01616-RBJ Document 1-1 Filed 06/04/20 USDC Colorado Page 5 of 26




   17. As Exhibit A shows, another DPD officer, when asked what was going to happen at 8:00

       (the city enforced curfew), the officer responded: “What’s going to happen is we’re going

       to start beating the fuck out of you.”

See video of Denver Police officer threatening protester: ​www.ascendcounsel.co/exhibita

   18. The Police were there to counter the police brutality protests, and indeed were dressed

       and armed to use violence.

   19. This mentality that the DPD was not there to serve a public safety role, but instead to

       dominate the protesters, is evident through talks with protesters, bystanders, press, and

       indeed, as captured on video.

   20. In Exhibit B, we see a protester confronting a police officer. At some point, the police

       officer decides he has had enough of the protester’s talking back and pepper sprays him

       to show who is in control.

See video of Denver Police wantonly pepper spraying a protester:

www.ascendcounsel.co/exhibitb

   21. As the Exhibits below will show, such an incident was not isolated.

See second video of Denver Police wantonly pepper spraying a protester:

www.ascendcounsel.co/exhibitc

See third video of police officers tearing up sign of peaceful protester and spraying without

justification: ​www.ascendcounsel.co/exhibitd

See fourth video of line of officer spraying people without provocation:

www.ascendcounsel.co/exhibite




                                                5
Case 1:20-cv-01616-RBJ Document 1-1 Filed 06/04/20 USDC Colorado Page 6 of 26




   22. What becomes clear in viewing these videos is that the Denver Police are not using

       pepper spray in a limited manner, but instead as a tool to suppress expression they don’t

       appreciate.

   23. Not only is the Denver Police using pepper spray to suppress expression, they are using it

       to deter documentation of their activity. In Exhibit F, we see a peaceful protester

       documenting a team of police in riot gear in broad daylight. When one of the officers

       notices the filmmaker, he takes action by targeting the filmmaker and shooting him with

       a pepper bullet.

See video of Denver police officer punishing the mere act of documenting him in his riot

gear. ​www.ascendcounsel.co/exhibitf




                                                6
Case 1:20-cv-01616-RBJ Document 1-1 Filed 06/04/20 USDC Colorado Page 7 of 26




See second video of Denver police shooting at photographers:

www.ascendcounsel.co/exhibitg

   24. The Denver Police’s attacks on those documenting the protests and the actions of the

      Denver Police was not limited to protesters. The Denver Police also targeted accredited

      journalists whose credentials were clearly visible.

See photo of Denver Post reporter who was shot with pepper ball or rubber bullet




                                               7
Case 1:20-cv-01616-RBJ Document 1-1 Filed 06/04/20 USDC Colorado Page 8 of 26




   25. The Denver Post reported on May 29, 2020 that photojournalist Hyoung Chang was

      struck twice Thursday night with pepper balls that cut his arm and shattered the press

      credential hanging around his neck. Chang said a Denver Police officer fired two pepper

      balls directly at him.

See camera lens broken by police:




                                              8
Case 1:20-cv-01616-RBJ Document 1-1 Filed 06/04/20 USDC Colorado Page 9 of 26




   26. Denver Post​ reporter Elise Schmelzer, who was wearing a reflective vest with the word

      “Press” on it, said ​Denver Police ​officers on Thursday fired at least one pepper ball at her

      feet.

   27. On Friday May 29, 2020, a Denver7 reporter wrote on Twitter that a station

      photographer was hit four times by “paint balls” fired by ​Denver Police​.




                                                9
Case 1:20-cv-01616-RBJ Document 1-1 Filed 06/04/20 USDC Colorado Page 10 of 26




    28. On Saturday May 31, 2020, a 9NEWS reporter wrote on Twitter that state Capitol

        security officers fired “something” that hit his backpack “just after I went live with a

        large camera and light.” The reporter was wearing a 9NEWS hat. He found a

        yellow-and-black projectile at the spot where he was hit.

    29. On Saturday May 31, 2020, a reporter for Denverite wrote on Twitter: “Cops shoved me

        after I showed them my press credentials and forced me to inhale choking gas.”

    30. On Saturday May 31, 2020, a journalist wrote on Twitter that, while standing with

        photographers, an officer kicked a rolling chemical cannister “sideways right into us.

        Took it full in the face …”

    31. On Sunday, another ​Denver Post​ reporter wrote on Twitter that he and a Denverite

        reporter, who was wearing a neon press vest, were ordered by an officer to move “toward

        an epic amount of tear gas … Cop points weapon right at us. We were forced back into

        the chaos and we both took a ton of gas to the face.” A ​New York Times​ reporter posted a

        photo of a contusion the ​Post​ reporter suffered after being hit with a projectile: “He

        screamed “Press” shortly before being hit as officers fired on protesters.”

    32. The Denver Police also specifically targeted medics wearing red crosses attempting to

        provide care and treatment to those injured by the Police’s wanton use of force.

 See video of protester being hit in the head and knocked out by a rubber bullet, and medics

 being shot at as they try to rescue him: ​www.ascendcounsel.co/exhibith

    33. Protester after protester have spoken out about seeing police target medics, especially

        medics while they attempt to administer care to people prone on the ground. As shown




                                                  10
Case 1:20-cv-01616-RBJ Document 1-1 Filed 06/04/20 USDC Colorado Page 11 of 26




        below in the Megan Matthews news report, medics were also attacked while attempting

        to render aide.

    34. Not only were the Denver Police targeting protesters, press, and medics, they were and

        continue to aim their ordinances at the heads and groins of individuals, in a clear tactic to

        inflict maximum damage, pain, and distress to their target.

 See also news report of Megan Matthews who was hit in the eye with a rubber bullet:

 https://kdvr.com/news/local/police-projectile-fractures-denver-protesters-face-she-says-it-w

 as-unprovoked/?fbclid=IwAR1PDmRuiWVLGjXjkXlzaYODofgSH4dxMqPZIIg95uWn0-

 RjvqCZBZq_bBs




 See also news report of second person hit in the eye with a rubber bullet:

 https://kdvr.com/news/local/local-man-needs-his-eye-removed-after-projectile-hits-his-face-




                                                 11
Case 1:20-cv-01616-RBJ Document 1-1 Filed 06/04/20 USDC Colorado Page 12 of 26




 during-afternoon-protest-in-denver/?fbclid=IwAR2Q9RdYRmi3dp5GnuyOf6Tm6E-Noqu

 hzKTvHSknBTmUKLuZ-17UIc4YJkA

 See also video of third person hit in the eye with a rubber bullet:

 www.ascendcounsel.co/exhibiti

 See also video of fourth person hit in the eye with a rubber bullet:

 www.ascendcounsel.co/exhibitj

    35. The targeting of heads is a common feature of the Police’s response to protesters, and

        Plaintiffs will attest to the fact that they saw and/or were targeted with rubber bullets.

    36. This is not only excessive and malicious, it is also contrary to guidance on how rubber

        bullets are to be used. Proper use of 40 millimeter rubber bullets requires that they be

        aimed at the ground, not at the mass of a person’s body. However, the City of Denver has

        failed to train the DPD on proper use of these ordinances before unleashing them on the

        City’s civilians.

    37. In addition to the improper use of these ordinances, general excessive force against

        protesters, press, and medics, the real story is that the DPD is not maintaining peace and

        public safety, but rather, is using force against peaceful protesters.

 See video of peaceful protesters chanting hands up don’t shoot before being tear gassed

 and shot with pepper balls in broad daylight: ​www.ascendcounsel.co/exhibitk

 See second video of police throwing teargas unprompted into a peaceful crowd:

 www.ascendcounsel.co/exhibitl

 See video of Denver Police casually throwing flashbangs into peaceful crowds:

 www.ascendcounsel.co/exhibitm



                                                  12
Case 1:20-cv-01616-RBJ Document 1-1 Filed 06/04/20 USDC Colorado Page 13 of 26




    38. The Denver Police is and continues to use these weapons to send the message that they

        are to be feared, that they are there to dominate, and that they will use their weapons to

        silence any person they feel is not respecting their authority.

 See video of more than a dozen Denver officers shooting into a car in traffic with a

 pregnant woman inside: ​www.ascendcounsel.co/exhibitn

 See video of Denver officers spraying pepper balls at a woman instead of asking her to

 move: ​www.ascendcounsel.co/exhibito

    39. Unequivocally, the Denver Police cannot be trusted with these weapons. They use them

        without legitimate public safety goals, they use these weapons to prove a point, they use

        these weapons to silence criticism of the very practices that are being protested, they use

        these weapons with an intent to inflict maximum injury, and they use these weapons to

        dominate protesters, medics, and press. The Denver Police have proven, night after night,

        that they cannot be trusted to use these weapons.

                                  PLAINTIFF ALLEGATIONS

    40. Plaintiff Agazi Abay is a resident of Denver and is a student and former social worker.

    41. Mr. Abay attended protest rallies on Thursday, Friday, and Saturday.

    42. On Thursday, Mr. Abay was tear gassed while marching. Later that evening, Mr. Abay

        was again tear gassed and shot at.

    43. On Friday, Mr. Abay again joined the protest rally where he again observed peaceful

        protests. Over the course of the evening, more and more police arrived, lobbing tear gas

        and shooting at protesters. Mr. Abay observed people being tear gassed and shot at.




                                                 13
Case 1:20-cv-01616-RBJ Document 1-1 Filed 06/04/20 USDC Colorado Page 14 of 26




    44. Mr. Abay attempted to help several people who had been severely tear gassed. While

       attempting to provide, Mr. Abay was targeted by police and further tear gassed. Mr.

       Abay, at no time, made and move or threat towards police. Their actions were provoked

       by his efforts to assist injured protesters.

    45. During Mr. Abay’s tear gassing on Friday evening, he began coughing. The tear gas was

       so thick and strong that he could not open his eyes. Mr. Abay struggled with these severe

       burning sensations and coughing for at least 15 minutes, and could not escape the

       continual bombardment of tear gas from the police.

    46. Mr. Abay once more attended the protest rally on Saturday. He worked to stay away from

       the commotion to give himself a chance to heal from the previous two nights’ attacks.

       But feeling guilty about the violence being done to other protesters, he ultimately decided

       to go back in to protest and assist those being injured.

    47. That evening, one things Mr. Abay observed was the police in riot gearing, hanging off of

       vans, driving around shooting protesters. It was almost as if the police were playing a

       game of hide and seek, only when they found someone, the shot at them. Mr. Abay never

       observed the police give any oral commands.

    48. Plaintiff Gabriel Thorn is a resident of Denver and is a public employee.

    49. Mr. Thorn attended protest rallies on Friday and Sunday. While at the protests, Mr. Thorn

       served at times as a medic. Mr. Thorn is a verteran who served in the Armed Forces.

    50. On Friday, Mr. Thorn observed a largely peaceful protest. He witnessed officers from the

       Denver Police Department utilize rubber bullets, tear gas, flashbang grenades, and pepper




                                                  14
Case 1:20-cv-01616-RBJ Document 1-1 Filed 06/04/20 USDC Colorado Page 15 of 26




       balls. The protesters were attacked indiscriminately with these ordinances and without

       regard for safety.

    51. Mr. Thorn also observed police officers aiming at bodies and heads when firing rubber

       bullets. Having served in the military and been trained to use rubber bullets, Mr. Thorn

       was struck that these officers had not been trained to use them correctly. His training in

       the military made clear that these bullets were to be aimed at the ground and ​never

       directly at people, even in war zones.

    52. On Friday, Mr. Thorn was himself the victim of police violence. Mr. Thorn was struck

       with pepper balls, rubber bullets, and was tear gassed multiple times. When Mr. Thorn

       was struck with rubber bullets, as with many others, he was struck in the head.

       Fortunately, he was wearing a helmet at that time.

    53. Mr. Thorn also wore a red cross on his helmet and backpack to indicate that he was a

       medic there to treat those injured. Several times while treating injured people, police

       officers targeted him and shot pepper balls.

    54. Mr. Thorn also observed unprovoked drivebys around 6:00 pm whereby police officers

       would drive by in cruisers shooting protesters with pepper balls from the car windows.

    55. Plaintiff Amy Schneider is a resident of Denver and works as a union organizer.

    56. Ms. Schneider attended protest rallies on the evening of Saturday, Sunday, and Monday.

    57. On Saturday afternoon, Ms. Schneider, while peacefully protesting, was struck with tear

       gas, leaving her with burning eyes and throat. She could not breathe for several minutes

       and believed she was dying.




                                                15
Case 1:20-cv-01616-RBJ Document 1-1 Filed 06/04/20 USDC Colorado Page 16 of 26




    58. On Sunday evening, Ms. Schneider was again peacefully protesting when Denver police

       officers aimed and shot flashbang grenades at Ms. Schneider’s head.

    59. On Monday evening, Ms. Schneider was once again peacefully protesting when Denver

       police officers surrounded her and fellow protesters. Many protesters were teargassed,

       but Ms. Schneider was thankfully not at this point and attempted to provide aide to those

       in pain.

    60. Ms. Schneider heard that medics were being targeted by the Denver police.

    61. Ms. Schneider quickly again found herself surrounded by Denver police, and which point

       they began shooting her with pepper bullets. The Police never made any demand and

       continued to shoot protesters who kept their hands up in the air.

    62. The protesters begged the cops to be allowed to go home, but the police continued to

       shoot.

    63. Soon thereafter, Ms. Schneider was tackled by a police officer, without resisting.

    64. She was then arrested and placed in a windowless van with other protesters. When one of

       the protesters who had been gassed began having an asthma attacked, the protesters

       begged the police officers to call for medical attention. Instead the police officers laughed

       and said: “if you wanted to breathe, you should have stayed home tonight.”

    65. Plaintiff Michael McDaniel is a resident of Denver.

    66. Mr. McDaniel attended the protest rally on Saturday afternoon to serve as a medic to

       attend to those injured by the police.

    67. At one point, the Police excessive tear gassed a parking lot on the corner of Colfax and

       Lincoln. The tear gas was so thick, that it was a cloud that could not be seen through.



                                                16
Case 1:20-cv-01616-RBJ Document 1-1 Filed 06/04/20 USDC Colorado Page 17 of 26




    68. Mr. McDaniel saw a protester crawling out on his hands and knees. The protester was

       choking and could not breathe.

    69. Mr. McDaniel, with his back to the police, kneeled down to treat the protester, who was

       still on all fours.

    70. The police then proceeded to target and shoot Mr. McDaniel and the protester with

       pepper bullets.

    71. Thankfully, Mr. McDaniel was wearing a helmet, so when the police aimed at his head,

       they did not cause any injury, other than the intense burning pain that Mr. McDaniel

       experienced as a result of the pepper balls.

                                MUNICIPAL ALLEGATIONS

    72. The City of Denver has policies and customs of violating the freedom of expression of

       protesters and of using excessive force against such protesters.

    73. The City of Denver has a custom or policy of deploying chemical agents and injurious,

       less-lethal ballistics against protesters without provocation. Denver has a custom or

       practice of targeting press, of targeting medics, and of using force for no reason other

       than to show its dominance.

    74. The City of Denver has failed to train its police officers on the use of chemical agents and

       less-lethal ballistics. This is shown in part by the fact that officers are aiming rubber

       bullets at peoples’ heads and groins when proper training would instruct that this should

       never be done. Rubber bullets are to be aimed at the ground. Nonetheless, the police

       continue to target heads, leading to many head and eye injuries.




                                                 17
Case 1:20-cv-01616-RBJ Document 1-1 Filed 06/04/20 USDC Colorado Page 18 of 26




     75. The City of Denver has a custom or practice of targeting press and those recording police

         actions. The City of Denver entered into a settlement after arresting a reporter in 2018 for

         simply documenting police conduct.1 The police have either not been trained under this

         settlement, or have a custom of disregarding their duties under it. Journalists continue to

         be targeted2 and protesters are attacked for recording police abuse.

     76. The City of Denver has a custom or practice of failing to provide warning and/or

         dispersal orders before using chemical agents and injurious, less-lethal ballistics against

         protesters, medics, and members of the media.

     77. The City of Denver has a custom or practice of infringing on peoples’ right to assemble,

         to protest, to express their political and other beliefs, and on the basis of their viewpoint.

                                        CLASS ALLEGATIONS

     78. Under Rules 23(a) and 23(b)(1) and (2) of the Colorado Rules of Civil Procedure,

         Plaintiffs bring this action for prospective relief on behalf of themselves and other

         similarly situated people who, as protesters, medics, journalists, and citizens of the State

         of Colorado, will in the future observe, record, and participate in protest activity and in

         public places within the city Denver in traditional or designated public fora (the “Plaintiff

         Class”). The Plaintiff Class is defined as:




 1

 https://www.coloradoindependent.com/2019/09/10/denver-police-agree-to-first-amendment-training-in-settlement-w
 ith-indy-editor-they-wrongfully-detained/
 2

 https://www.coloradoindependent.com/2020/06/01/denver-floyd-protests-law-enforcement-targeting-reporters-photo
 graphers/

                                                      18
Case 1:20-cv-01616-RBJ Document 1-1 Filed 06/04/20 USDC Colorado Page 19 of 26




                        All protesters, who intend to engage in protest activities, to render aide to

                those who have been injured, and to record the actions of police officer on duty in

                public places within the city and county of Denver.

    79. The Plaintiff Class is so numerous that joinder of all the members would be

        impracticable. Denver protest events over the past week often number in excess of 10,000

        participants.

    80. As a result of the Denver’s customs and policies of targeting journalist, medics, and

        protesters with less-lethal projectiles and chemical irritants without constitutionally

        adequate justification or warning, with excessive force, denying them freedom of

        movement to observe, record, and participate in public demonstrations, intimidation by

        threats of violence, and ad infringement on their right to assemble and speak, the Plaintiff

        Class have been and will continue to be deprived of their constitutional rights under the

        First, Fourth, and Fourteenth Amendments.

    81. Plaintiffs’ claims for prospective relief are typical of the members of the Plaintiff Class

        because Protests are ongoing and Plaintiffs and the Plaintiff Class members have a

        reasonable fear that Defendants will continue to carry out their unconstitutional customs

        or policies of deploying less-lethal projectiles and chemical irritants without

        constitutionally adequate warning, with excessive force, denying them freedom of

        movement to observe, participate, and record public demonstrations, intimidation by

        threats of violence, and infringement on their right to assemble and speak.

    82. Plaintiffs will fairly and adequately protect the interests the interests of the Plaintiff

        Class. Plaintiffs has no conflicts involving other class members or Defendant. Plaintiffs



                                                   19
Case 1:20-cv-01616-RBJ Document 1-1 Filed 06/04/20 USDC Colorado Page 20 of 26




       understand their role as a class representative and their duties to the class in this

       litigation. Plaintiffs are represented by competent and skilled counsel whose interests are

       fully aligned with the interests of the class.

    83. Questions of law or fact are common to the class. These legal and factual questions

       include but are not limited to:

           a. Does the use of less-lethal weapons, as deployed by the Denver Police, infringe

               on protester’s constitutional right to be free of excessive force under the Fourth

               Amendment?

           b. Does the use of less-lethal weapons, as deployed by the Denver Police, infringe

               on protester’s constitutional right to peaceable assemble and their right to freedom

               of expression and from view-point discrimination under the First Amendment?

           c. Has the City of Denver manifested a failure to adequately train and supervise its

               officers to utilize these weapons?

           d. Has the City of Denver exhibited deliberate indifference to the unconstitutional

               conduct complained herein?

    84. Maintaining individual actions would create a risk of “inconsistent or varying

       adjudications with respect to individual class members that would establish incompatible

       standards of conduct for the party opposing the class.” C.R.C.P. 23(b)(1)(A). Multiple

       courts issuing multiple injunctions governing the engagement and use-of-force standards

       for law enforcement would be entirely untenable. Doing so would only contribute to a

       state of uncertainty and confusion that allows the constitutional violations described in

       the complaint to continue.



                                                 20
Case 1:20-cv-01616-RBJ Document 1-1 Filed 06/04/20 USDC Colorado Page 21 of 26




    85. This case involves “adjudications with respect to individual class members that, as a

       practical matter, would be dispositive of the interests of the other members not parties to

       the individual adjudications.” C.R.C.P. 23(b)(1)(A). A ruling with respect to a single

       Plaintiffs in this case would arguably be strong stare decisis—if not necessarily res

       judicata—with respect to other putative class members and members of the law

       enforcement community. There is no benefit to allowing the overwhelmingly common

       issues in this case to be litigated individually. The interests of both class members and

       defendants requires classwide treatment.

    86. Finally, “the party opposing the class has acted or refused to act on grounds that apply

       generally to the class, so that final injunctive relief or corresponding declaratory relief is

       appropriate respecting the class as a whole[.]” C.R.C.P. 23(b)(1)(A). There is no

       allegation that Plaintiffs have been targeted because of anything unique to them as

       individuals. Rather, they have been repeatedly targeted and assaulted because of their

       membership in a class protesters and medics. Plaintiffs’ targeting exists only by virtue of

       a broader pattern and practice of unconstitutional conduct directed at journalists, medics,

       and protesters as a class. Logically, injunctive relief for the “class as a whole” is the only

       mechanism available to afford relief in light of conduct directed specifically to the class.

                                      CAUSES OF ACTION

                                             COUNT I:

                      Fourth Amendment - Excessive Force, 42 U.S.C. 1983

    87. Plaintiffs and the Plaintiff Class restate and reallege all previous paragraphs of this

       Complaint.



                                                  21
Case 1:20-cv-01616-RBJ Document 1-1 Filed 06/04/20 USDC Colorado Page 22 of 26




    88. Plaintiff and the Plaintiff Class were seized by Defendant when its officers intentionally,

       through the use of force and threat of arrest, chemical agents, and nonlethal projectiles,

       terminated their freedom of movement.

    89. Defendant committed these acts without forewarning and, as a result, Defendant’s acts

       were objectively unreasonable and constituted unlawful seizure and excessive force.

    90. Plaintiffs and the Plaintiff Class did not commit a crime.

    91. Plaintiffs and the Plaintiff class did not pose a threat to any of Defendant’s officers or

       agents or any other person.

    92. It was Denver’s custom and policy, as well as their failure to train and supervise their

       officers, and issue corrective instructions after violations were brought to light, that

       caused the unlawful seizures and excessive use of force.

    93. Denver’s failure to supervise and train their employees and agents with respect to the

       Fourth Amendment rights of Plaintiffs and the Plaintiff Class, including a failure to

       investigate and discipline officers for Fourth Amendment violations, amounts to

       deliberate indifference to the rights of Plaintiffs and the Plaintiff Class.

    94. The pattern of similar constitutional violations against Plaintiffs and the Plaintiff Class

       that occurred during the protests demonstrates the deliberate indifference of Denver to the

       rights of Plaintiffs and the Plaintiff Class.

    95. Further, given the pattern and practice of constitutional violations documented above, the

       need for more supervision or training was so obvious, and the inadequacy of the training

       and supervision so likely to result in the violation of constitutional rights, that Denver

       demonstrated their deliberate indifference to the need for such training and supervision.



                                                  22
Case 1:20-cv-01616-RBJ Document 1-1 Filed 06/04/20 USDC Colorado Page 23 of 26




    96. Plaintiffs’ Fourth Amendment rights were violated when they were deliberately targeted

        and shot with rubber bullets, tear gas, pepper balls, flashbang grenades, and pepper spray

        during the course of their lawful protests.

    97. Plaintiffs and the Plaintiff Class reasonably fear further retaliation in the future in

        violation of the Fourth Amendment if they continue to observe, record, or participate in

        constitutionally protected activity.

                                               COUNT II:

                                 First Amendment - 42 U.S.C. 1983

    98. Plaintiffs and the Plaintiff Class restate and reallege all previous paragraphs of this

        Complaint.

    99. Plaintiffs and the Plaintiff Class engaged in constitutionally protected acts of observing,

        recording, and participating in events of public interest, including public demonstrations

        and in expressing their political views. Plaintiffs and the Plaintiff Class will continue to

        do so in the future.

    100.    Defendant retaliated against Plaintiffs and the Plaintiff Class for engaging in

        constitutionally protected activity and for the content and viewpoint of the expressions.

        Defendant’s retaliation is part of a pattern or practice of unconstitutional conduct that is

        certain to continue absent any relief.

    101.    Plaintiffs and the Plaintiff Class reasonably fear the continued deployment of

        chemical agents without warning, unlawful seizure, and excessive force through the

        firing of flash bang grenades, less-lethal projectiles, riot batons, and other means if they

        continue to engage in constitutionally protected activity.



                                                  23
Case 1:20-cv-01616-RBJ Document 1-1 Filed 06/04/20 USDC Colorado Page 24 of 26




    102.   These acts would chill a reasonable person from continuing to engage in a

       constitutionally protected activity. These acts did, in fact, chill Plaintiffs and the Plaintiff

       Class from continuing to observe and record some events of public interest and to

       participate in peaceful protests.

    103.   It was Defendant’s custom and policy, as well as their failure to train and supervise

       their officers, and issue corrective instructions after violations were brought to light, that

       caused the First Amendment retaliation.

    104.   Defendant’s failure to supervise and train their employees and agents with respect to

       the First Amendment rights of Plaintiff and the Plaintiff Class, amounts to deliberate

       indifference to the rights of Plaintiff and the Plaintiff Class.

    105.   The pattern of similar constitutional violations against Plaintiffs and the Plaintiff

       Class that occurred during the protests demonstrates the deliberate indifference of the

       Defendant to the rights of Plaintiffs and the Plaintiff Class.

    106.   Further, given the multiple constitutional violations documented above, the need for

       more supervision or training was so obvious, and the inadequacy of the training and

       supervision so likely to result in the violation of constitutional rights, that Defendant

       demonstrated their deliberate indifference to the need for such training and supervision.

    107.   Plaintiffs’ First Amendment rights were violated when they was deliberately targeted

       and shot with rubber bullets, tear gas, pepper spray, pepper balls, and flashbang grenades

       during the course of their protest activities.

    108.   Plaintiffs and the Plaintiff Class reasonably fear further retaliation in the future if they

       continue to observe, record, or participate in constitutionally protected activity.



                                                  24
Case 1:20-cv-01616-RBJ Document 1-1 Filed 06/04/20 USDC Colorado Page 25 of 26




        WHEREFORE​, Plaintiffs, individually and as representatives of the class defined here,

 pray for relief as follows:

        1. A temporary restraining order barring the City of Denver from the use of tear gas,

            rubber bullets, pepper balls, pepper spray, and flashbangs.

        2. A preliminary injunction barring Defendants from engaging in unconstitutional

            conduct

        3. A determination that this action may proceed as a class action under Rule 23(b)(1) or

            23(b)(2) of the Colorado Rules of Civil Procedure;

        4. Designation of Plaintiffs as Class Representatives and designation of Plaintiffs’

            counsel as class counsel;

        5. A declaration that Defendant’s conduct violated the First and Fourth Amendments of

            the United States Constitution.

        6. A permanent injunction barring Defendants from engaging in unconstitutional

        7. Damages compensating Plaintiffs for their injuries, including but not limited to

            compensatory, pecuniary, and medical expense damages;

        8. An award of prejudgment interest;

        9. An award of attorneys’ fees and costs pursuant to 42 U.S.C. § 1988; and

        10. An award of such other and further relief as the Court deems equitable and just.

                                          JURY DEMAND

        Plaintiffs demand a trial by jury of all issues triable.


        Respectfully submitted this 4​th​ day of June, 2020.


                                                   25
Case 1:20-cv-01616-RBJ Document 1-1 Filed 06/04/20 USDC Colorado Page 26 of 26




                                 s/ Edward Milo Schwab
                                 Edward Milo Schwab, #47897
                                 Ascend Counsel, LLC
                                 3000 Lawrence Street
                                 Denver, CO 80205
                                 (303) 888-4408
                                 milo@ascendcounsel.co


                                 ATTORNEY FOR PLAINTIFFS




                                      26
